ORDER
The Disciplinary Review Board on October 8,1997, having filed with the Court its decision concluding that ROBERT B. CLARK of EAST ORANGE, who was admitted to the bar of this State in 1979, and who was temporarily suspended from practice on October 2, 1995, for failure to pay a fee arbitration award, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate), RPC 1.16(d) (failure to return fee and *462file), and RPC 8.1(d) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ROBERT B. CLARK is hereby suspended from the practice of law for a period of three months, effective immediately, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that no application for restoration to practice be filed until respondent satisfies the fee arbitration award in VB-8921F Swangin v. Clark; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.